DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.

Reasons for Allowance
3.	Claims 1-2, 4-17, 22-24, 31, and 34-36 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 22, and 36.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of "a Vertical Cavity Surface Emitting Laser (VCSEL) on the mount; and a thermally conductive bond between the mount and the VCSEL, the bond comprising a layer of metal having a thermal 
Regarding claim 22,
None of the cited prior arts discloses the claimed method of independent claim 22, in particular having the limitation of "bonding the VCSEL to a mount using metal, wherein the bonding comprises: providing a metal layer on the mount, the metal layer comprising a first metal and a second metal, and heating the metal layer so that the first metal is in liquid metal state, positioning the VCSEL on the metal layer including the first metal in the liquid state, including positioning the first mirror on the metal layer using a force or pressure when the first metal layer is in the liquid metal state, so that the first metal layer is embedded in the metal layer after the metal layer has solidified; and allowing the metal layer to solidify and form a bond between the VCSEL and the mount”.
Regarding claim 36,
None of the cited prior arts discloses the claimed structural combination of independent claim 36, in particular having the limitation of " a nonpolar or semipolar Vertical Cavity Surface Emitting Laser (VCSEL) on the mount; and a thermally conductive bond between the mount and the VCSEL, the bond comprising a layer of metal having a thermal conductivity such that heat, generated during operation of the VCSEL, is transferred from the VCSEL to the mount and the VCSEL emits continuous wave electromagnetic radiation”.


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828